DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 04/15/2021 for 16/735429.  Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
In view of Applicant’s amendments, the objection to claims 1, 8, and 15 have been withdrawn. Claims 2-4, 9-11 and 16-18 remain objected to for reasons listed below.
In response to Applicant's assertion that the Office Action interprets claims 1-7 as invoking 35 USC 112(f), Examiner notes that the Office Action does not interpret any limitations of claims 1-7 as invoking 35 USC 112(f).
In view of Applicant's amendments, the interpretation of claim 8 as invoking 35 USC 112(f) has been withdrawn.
Applicant's arguments in view of the 103 rejection of claim 1 have been fully considered but are not persuasive.
Applicant argues that Folting, Kim, and Woodings, alone or in combination, do not teach "display a first sub-set of data values in the static panel and display a second sub-set of data values in the scrollable panel". Examiner respectfully disagrees. Folting teaches a system displaying data associated with selected fields in either a first column area or a second row area of a summary table when a user selects the respective field [para 0063-0064] while Kim discloses distinct areas of a table including scroll-fixed columns and not scroll-fixed columns [Fig. 7, para 0099-0101]. The Office Action cites 
Claims 8 and 15 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-7, 9-14, and 16-21 remain rejected at least based on their dependence from independent claims 1, 8, and 15.

Claim Objections
Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20-21 are objected to because of the following informalities.
Claims 2-3, 9-10, and 16-17 recite “the corresponding data dimensions” which lacks antecedent basis and has been interpreted as “[[the]] corresponding data dimensions”.
Claims 4 and 18 recite “deselecting the dimension identifier” which lacks antecedent basis and has been interpreted as “deselecting [[the]] --a-- dimension identifier”.
Claims 6, 13, and 20 recite “the selected data attributes” which has been interpreted for purposes of clarity as “the selected --primary-- data [[attributes]] --attribute and related data attribute--”.
Claims 7, 14, and 21 recite “associated with corresponding data element” which appears to include a typo and has been interpreted as “associated with --a-- corresponding data element”.
Claim 11 recites “the corresponding data dimension” which lacks antecedent basis and has been interpreted as “[[the]] --a-- corresponding data dimension”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folting et al. (US 20070061369 A1) in view of Kim (US 20190050383 A1).

As to claim 1, Folting discloses a method for accessing and displaying data values across user-customizable data dimensions [para 0003, 0049-0050, create and display data fields], the method comprising:
displaying a set of controls in a first area of a graphical user interface engine, wherein the set of controls comprises a column customization [Figs. 3-4, 6, 9-10, para 0049-0054, 0063-0065, display user interface including task pane zones, where zones include fields (read: controls) used to define column data];
displaying a table of data in a second area of the graphical user interface engine, wherein the table comprises a set of data values displayed across a set of data dimensions [Figs. 2-3, 7-9, para 0048-0050, 0061-0063, display user interface with data table, where table displays data (read: data values) corresponding to selected task pane fields (read: set of data dimensions)];
in response to receiving user input that selects the column customization, displaying a bifurcated list of dimension identifiers [Figs. 4-5, para 0054-0055, display zones including fields (read: dimension identifiers) on user input over selected field, where zones are divided into zones affecting row data and zones affecting column data (read: bifurcated)], wherein each of the dimension identifiers corresponds to a different one of the set of data dimensions [Figs. 6, 9-10, para 0053-0054, 0063-0064, fields correspond to selected fields];
in response to receiving user input moving a dimension identifier to a first partition of the bifurcated list, displaying a corresponding … data dimension and a first sub-set of data values in a [first] panel of the second area of the graphical user interface engine [Figs. 4, 9, para 0053-0054, 0063, display selected field (read: data dimension) and data related to selected field (read: sub-set of data values) in column area of data table (read: first panel) included in user interface when user adds selected field (read: dimension identifier) to column zone (read: first partition) of displayed zones, wherein adding a field may include a drag and drop (read: move) operation]; and
in response to receiving user input moving a dimension identifier to a second partition of the bifurcated list, displaying a … corresponding data dimension and a second sub-set of data values in a [second] panel of the second area of the graphical user interface engine [Figs. 4, 10, para 0053, 0064, display selected field (read: data dimension) and data related to selected field (read: sub-set of data values) in row area of data table (read: second panel) included in user interface when user moves selected field (read: dimension identifier) to row zone (read: second partition) of displayed zones].
However, Folting does not specifically disclose a corresponding static data dimension … in a static panel and a scrollable corresponding data dimension … in a scrollable panel.
Kim discloses a corresponding static data dimension … in a static panel and a scrollable corresponding data dimension … in a scrollable panel [Fig. 7, para 0099-0101, table includes area including header of scroll-fixed columns (read: static panel) and area including header of not scroll-fixed columns (read: scrollable panel)].
Folting and Kim are analogous art to the claimed invention being from a similar field of endeavor of data management systems.  Thus, it would have been obvious to a 
One of ordinary skill in the art would be motivated to modify Folting as described above to increase user convenience browsing data [Kim, para 0103-0105].

As to claim 2, Folting discloses the method of claim 1, further comprising: in response to receiving user input moving the dimension identifier within the first partition relative to [a] dimension identifier[] in the first partition, dynamically ordering the corresponding data dimensions within the [first] panel according to a sequence of the dimension identifiers in the first partition [Fig. 10, para 0064, change order in which fields are displayed on user input to move field above another field within zone, note user may move fields with any zone including the column zone].
However, Folting does not specifically disclose wherein [a] dimension identifier[] is "other dimension identifiers" and wherein the [first] panel is the "static" panel.
Kim discloses other dimension identifiers and the static panel [Fig. 7, para 0099-0100, area includes multiple columns, where some columns are scroll-fixed (read: static) columns].
Folting and Kim are analogous art to the claimed invention being from a similar field of endeavor of data management systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension identifier and the first panel as disclosed by Folting with the other dimension identifiers and the static panel as disclosed by Kim with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Folting as described above to increase user convenience browsing data [Kim, para 0103-0105].

As to claim 3, Folting discloses the method of claim 1, further comprising: in response to receiving user input moving the dimension identifier within the second partition relative to [a] dimension identifier[] in the second partition, dynamically ordering the corresponding data dimensions within the [second] panel according to a sequence [Fig. 10, para 0064, change order in which fields are displayed on user input to move field above another field within row zone].
However, Folting does not specifically disclose wherein [a] dimension identifier[] is "other dimension identifiers" and the [second] panel is the "scrollable" panel.
Kim discloses other dimension identifiers and the scrollable panel [Fig. 7, para 0099-0100, area includes multiple columns, where some columns are not scroll-fixed (read: scrollable) columns].
Folting and Kim are analogous art to the claimed invention being from a similar field of endeavor of data management systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension identifier and the second panel as disclosed by Folting with the other dimension identifiers and a scrollable panel as disclosed by Kim with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Folting as described above to increase user convenience browsing data [Kim, para 0103-0105].

As to claim 4, Folting discloses the method of claim 1, further comprising: in response to receiving user input deselecting the dimension identifier within the bifurcated list, dynamically removing a corresponding data dimension from the table [Fig. 4, para 0055-0056, 0062-0063, 0068, update data table to remove data corresponding to removed field on user input to remove selected, checked field from pane zone].

As to claim 6, Folting discloses the method of claim 1, wherein the data dimensions are multi-attribute dimensions [Figs. 9-10, para 0053, 055-0056, 0063-0064, 0090, fields may be used in summarized fields including multiple fields], the method further comprising:
in response to receiving user input selecting a primary data attribute and a related data attribute [Figs. 8-9, para 0053, 0055-0056, 0063, user input selecting multiple fields for value zone]
associating the related data attribute with the primary data attribute in a single multi-attribute dimension [Figs. 9-10, para 0053, 0063-0064, 0090, identify multiple fields within zone to be summarized, note summarized fields may be manipulated as a single field (see sigma values field)]; and
displaying the table of data in the second area across the multi-attribute dimension, wherein the multi-attribute dimension displays a plurality of data values according to the selected data attributes [Figs. 9-10, para 0055-0056, 0063-0064, update data table to include data related to summary field generated by selecting multiple fields].

As to claim 8, Folting and Kim, combined at least for the reasons above, Folting discloses a computer system for accessing and displaying data values across user-customizable data dimensions [Fig. 1, para 0041, 0047-0050, computer system implements program to create and modify data], the computer system comprising: the hardware processor [Fig. 1, para 0040, processor]; a display device [Fig. 1, para 0044, LCD display]; and a graphical user interface engine implemented by the hardware processor, wherein the graphical user interface engine is configured to control the display device [Fig. 1, para 0040-0041, 0047-0049, processing unit (read: graphical user interface engine, where the engine is interpreted to include circuits performing operations) includes program executed by computing system, note Figure 1 includes CPU 102 which includes circuitry]: to perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 9-11 and 13, Folting and Kim, combined at least for the reasons above, disclose the computer system of claim 8 comprising limitations substantially similar to those recited in claims 2-4, 6, respectively and are rejected under similar rationale.

As to claim 15, Folting and Kim, combined at least for the reasons above, Folting discloses a computer program product [Fig. 1, para 0041-0042, 0047-0048, memory] comprising: a non-transitory computer readable storage media [Fig. 1, para 0041-0042, nonvolatile memory storage]; and program code, stored on the computer readable storage media, for accessing and displaying data values across user-customizable data dimensions, the program code [Fig. 1, para 0041-0042, 0047-0048, memory stores program including spreadsheet software to create and display data] comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 16-18 and 20, Folting and Kim, combined at least for the reasons above, disclose the computer program product of claim 15 comprising limitations substantially similar to those recited in claims 2-4, 6, respectively and are rejected under similar rationale.

Claims 5, 7, 12, 14, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folting and Kim as applied to claims 1, 8, and 15 above, and further in view of Woodings et al. (US 20040267595 A1).

As to claim 5, Folting discloses the method of claim 1, further comprising:
storing a selection and sequence of the dimension identifiers [Fig. 10, para 0064, program includes data, where data includes order of displayed fields within zones]; and
displaying the data table [Fig. 10, para 0064, update display of data table].
However, Folting and Kim do not specifically disclose storing … the dimension identifiers in a user profile; and displaying the data table according to the user profile when a subsequent user session is initiated.
Woodings discloses:
storing … [] dimension identifiers in a user profile [Figs. 11A-11D, para 0249-0250, 0252, save user specified criteria to search report, where search report includes creator information]; and
displaying [a] data table according to the user profile when a subsequent user session is initiated [Fig. 12, para 0251-0252, display search results for criteria specified by creator when a user chooses to review the previously created search report].
Folting, Kim, and Woodings are analogous art to the claimed invention being from a similar field of endeavor of data management systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the storing dimension identifiers and displaying the data table as disclosed by Folting and Kim with the storing identifiers in a user profile and displaying the data table when a subsequent user session is initiated as disclosed by Woodings with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Folting and Kim as described above to increase ease, reliability, and efficiency of managing a workforce and drastically cut support and overhead costs [para 0110, 0142].

As to claim 7, Folting discloses the method of claim 1, further comprising:
displaying an … identifier dimension that is displayed in the [first] panel of the second area of the graphical user interface engine [Figs. 4, 9, para 0053-0054, 0063, display data related to selected field in column area of data table (read: first panel) included in user interface]; and
displaying a … status identifier in association with the … identifier dimension [Figs. 4, 9, para 0052-0054, 0063, display text identifying selected field in column area].
However, Folting does not specifically disclose wherein the [first] panel is the "static" panel.
Kim discloses the static panel [Fig. 7, para 0099-0100, area includes scroll-fixed (read: static) column].
Folting and Kim are analogous art to the claimed invention being from a similar field of endeavor of data management systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first panel as disclosed by Folting with the static panel as disclosed by Kim with a reasonable expectation of success.
[Kim, para 0103-0105].
However, Folting and Kim do not specifically disclose an employee identifier dimension; and a color-coded status identifier in association with the employee identifier dimension, wherein the color-coded status identifier denotes a current employment status associated with corresponding data element.
Woodings discloses an employee identifier dimension; and a color-coded status identifier in association with the employee identifier dimension, wherein the color-coded status identifier denotes a current employment status associated with corresponding data element [Fig. 30A, para 0412-0413, 0415, interface includes worker name (read: employee identifier dimension) and color (read: status identifier), where color of each worker name indicates a worker's current schedule (read: employment status)].
Folting, Kim, and Woodings are analogous art to the claimed invention being from a similar field of endeavor of data management systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the identifier dimension and status identifier as disclosed by Folting and Kim with the employee identifier dimension and the color-coded status identifier as disclosed by Woodings with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Folting and Kim as described above to increase ease, reliability, and efficiency of managing a workforce and cut support and overhead costs [para 0110, 0142].

As to claims 12 and 14, Folting, Kim, and Woodings, combined at least for the reasons above, disclose the computer system of claim 8 comprising limitations substantially similar to those recited in claims 5 and 7, respectively, and are rejected under similar rationale.

As to claims 19 and 21, Folting, Kim, and Woodings, combined at least for the reasons above, disclose the computer program product of claim 15 comprising limitations substantially similar to those recited in claims 5 and 7, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LINDA HUYNH/Examiner, Art Unit 2145